                                         Case 4:14-cv-04480-YGR Document 307 Filed 08/26/19 Page 1 of 2



                                                                        UNITED STATES DISTRICT COURT
                                   1
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   2

                                   3     TWITTER, INC.,
                                                                                          Case No. 14-cv-04480-YGR
                                   4                      Plaintiff,
                                                                                          ORDER SETTING RENEWED SUMMARY
                                   5               v.                                     JUDGMENT BRIEFING SCHEDULE;
                                                                                          ADMINISTRATIVELY TERMINATING
                                   6     WILLIAM P. BARR, ET AL.,                         PENDING MOTIONS
                                   7                      Defendants.                     DKT. NOS. 250, 257, 281
                                   8

                                   9          On June 21, 2019, the Court issued its Order To Show Cause Why This Court Should Not
                                  10   Reconsider Its Order Denying The Government's Motion For Summary Judgment in light of the
                                  11   new information submitted by the Government in the classified declaration of Michael C.
                                  12   McGarrity, in support of the Government’s March 2019 assertion of the state secrets privilege.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 301.) The Court is in receipt of the parties’ Joint Response to the Order to Show Cause,
                                  14   in which they have stipulated to proceed by way of cross-motions for summary judgment. (Dk.t
                                  15   No. 306.)
                                  16          Based upon parties’ joint response to the Court’s Order to Show Cause, it is hereby
                                  17   ORDERED that:
                                  18         the Government’s Motion for Summary Judgement shall be filed no later than September

                                  19          27, 2019;

                                  20         Plaintiff’s Opposition to the Government’s Motion for Summary Judgment and Cross-

                                  21          Motion for Summary Judgment shall be filed no later than October 25, 2019;

                                  22         the Government’s Reply in Support Of Summary Judgment and Opposition to Plaintiff’s
                                              Cross-Motion for Summary Judgment shall be filed no later than November 22, 2019; and
                                  23
                                             Plaintiff’s Reply in Support of Summary Judgment shall be filed no later than December
                                  24
                                              18, 2019.
                                  25
                                              In light thereof, the following pending motions are ADMINISTRATIVELY TERMINATED
                                  26
                                       WITHOUT PREJUDICE to re-noticing them should resolution of the above motions not moot the
                                  27
                                       relief sought therein:
                                  28
                                         Case 4:14-cv-04480-YGR Document 307 Filed 08/26/19 Page 2 of 2



                                             Plaintiff’s Motion for Counsel to Receive Access to Classified Steinbach Declaration
                                   1
                                              Lodged with the Court on November 22, 2016 (Dkt. No. 250)
                                   2
                                             Plaintiff’s Administrative Motion to File Under Seal Exhibits F and G of the Rubin
                                   3
                                              Declaration in Support of Plaintiff’s Privilege Challenge Motion (Dkt. No. 257)
                                   4
                                             the Government’s MOTION that the Court Discharge the Order to Show Cause and Deny
                                   5
                                              Plaintiffs Request for Access to the Classified Steinbach Declaration, or, in the Alternative,
                                   6
                                              Motion to Dismiss in Light of the Attorney General’s Assertion of the State Secrets
                                   7
                                              Privilege (Dkt. No. 281).
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: August 26, 2019
                                  10
                                                                                      ______________________________________
                                  11
                                                                                            YVONNE GONZALEZ ROGERS
                                  12                                                      UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
